         Case 17-05874             Doc 41     Filed 02/14/19 Entered 02/14/19 10:12:52                                   Desc Main
                                                Document     Page 1 of 9
                                           UNITED STATES BANKRUPTCY COURT
                                            NORTHERN DISTRICT OF ILLINOIS
                                                    EASTERN DIVISION

              In re: DANIELS MARKETING CORP II                                                  § Case No. 17-05874
                                                                                                §
                                                                                                §
         Debtor(s)                                                                              §

                                           TRUSTEE'S FINAL REPORT (TFR)

                The undersigned trustee hereby makes this Final Report and states as follows:

               1. A petition under Chapter 7 of the United States Bankruptcy Code
       was filed on February 28, 2017. The undersigned trustee was appointed on February 28, 2017.

                 2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                3. All scheduled and known assets of the estate have been reduced to cash, released to
       the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
       pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
       disposition of all property of the estate is attached as Exhibit A.
                 4. The trustee realized the gross receipts of                      $                12,000.00

                                    Funds were disbursed in the following amounts:
                                    Payments made under an
                                      interim distribution                                                 0.00
                                    Administrative expenses                                            1,914.25
                                    Bank service fees                                                     84.21
                                    Other payments to creditors                                            0.00
                                    Non-estate funds paid to 3rd Parties                                   0.00
                                    Exemptions paid to the debtor                                          0.00
                                    Other payments to the debtor                                           0.00
                             Leaving a balance on hand of 1                         $                10,001.54
       The remaining funds are available for distribution.

               5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
       account.




              1 The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest
earned prior to disbursement will be distributed pro rata to creditors within each priority category. The trustee may
receive additional compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on
account of the disbursement of the additional interest.

      UST Form 101-7-TFR (05/1/2011)
         Case 17-05874              Doc 41  Filed 02/14/19 Entered 02/14/19 10:12:52 Desc Main
                                              Document
                 6. The deadline for filing non-governmental Page in
                                                             claims 2 this
                                                                      of 9case was 07/10/2017
       and the deadline for filing governmental claims was 08/28/2017. All claims of each class
       which will receive a distribution have been examined and any objections to the allowance
       of claims have been resolved. If applicable, a claims analysis, explaining why payment on any
       claim is not being made, is attached as Exhibit C .

                 7. The Trustee's proposed distribution is attached as Exhibit D .

               8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
       $1,950.00. To the extent that additional interest is earned before case closing, the maximum
       compensation may increase.

                The trustee has received $0.00 as interim compensation and now requests the
       sum of $1,950.00, for a total compensation of $1,950.00. 2 In addition, the trustee
       received reimbursement for reasonable and necessary expenses in the amount of $0.00
       and now requests reimbursement for expenses of $0.00, for total expenses of
              2
       $0.00.

               Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
       foregoing report is true and correct.

       Date: 12/07/2018                    By: /s/THOMAS E. SPRINGER
                                               Trustee




       STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
       Act exemption 5 C.F.R. §1320.4(a)(2) applies.




            2 If the estate is administratively insolvent, the dollar amounts reflected in this paragraph
may be higher than the amounts listed in the Trustee's Proposed Distribution (Exhibit D)

       UST Form 101-7-TFR (05/1/2011)
                       Case 17-05874                     Doc 41         Filed 02/14/19 Entered 02/14/19 10:12:52                                            Desc Main
                                                                          Document     Page 3 of 9
                                                                                                                                                                                   Exhibit A


                                                                                   Form 1                                                                                          Page: 1

                                             Individual Estate Property Record and Report
                                                              Asset Cases
Case Number: 17-05874                                                                      Trustee:         (330640)        THOMAS E. SPRINGER
Case Name:         DANIELS MARKETING CORP II                                               Filed (f) or Converted (c): 02/28/17 (f)
                                                                                           §341(a) Meeting Date:            03/27/17
Period Ending: 12/07/18                                                                    Claims Bar Date:                 07/10/17

                                   1                                       2                            3                         4                    5                     6

                     Asset Description                                 Petition/             Estimated Net Value             Property            Sale/Funds            Asset Fully
          (Scheduled And Unscheduled (u) Property)                   Unscheduled        (Value Determined By Trustee,       Abandoned            Received by        Administered (FA)/
                                                                        Values             Less Liens, Exemptions,          OA=§554(a)            the Estate         Gross Value of
Ref. #                                                                                         and Other Costs)                                                     Remaining Assets

 1        Checking Account at BANK NAME , xxxxxx                                 1.00                          0.00                                         0.00                       FA

 2        A/R 90 days old or less. Face amount = $3,000.00                 3,000.00                            0.00                                         0.00                       FA

 3        A/R Over 90 days old. Face amount = $301,997.00.               301,997.00                            0.00                                         0.00                       FA
            Doubtful/Uncollectible accounts = $301,997.00.
          After Trustee investigation, $301,000 of total $304,000
          A/R's (see asset #4 above) was a loan to shareholder,
          Jim and Susan Daniels, who filed a Chapter 7,
          case#17-05878.

 4        Office furniture misc.                                               500.00                          0.00                                         0.00                       FA

 5        Office fixtures misc.                                                500.00                          0.00                                         0.00                       FA

 6        Computer & support                                                   500.00                          0.00                                         0.00                       FA

 7        Checking account American Community Bank (u)                          92.52                          0.00                                         0.00                       FA
            Listed on Amended Schedules

 8        Checking Account at Walworth Bank (u)                                 58.68                          0.00                                         0.00                       FA
            Listed on Amended Schedules

 9        Preference adversary: Victor Packing (u)                       122,000.00                     122,000.00                                      6,000.00                       FA
            Obtained a defualt judgment for $122,000. It has
          been turned over to collection attorney in California.

10        Preference adversary: Mark It Express (u)                       15,000.00                      15,000.00                                      6,000.00                       FA

 10      Assets       Totals (Excluding unknown values)                 $443,649.20                   $137,000.00                                    $12,000.00                     $0.00



      Major Activities Affecting Case Closing:

                  Trustee filed 2 preference adversaries. Default Judgment obtained against Victor Packing for $122,000 and has been sent to collection attorneys in California.
                  Adversary against Mark It Express continues with next status and Trustee's Motion to Strike Affirmative Defenses scheduled for 3/23/18.

      Initial Projected Date Of Final Report (TFR):         December 15, 2018                 Current Projected Date Of Final Report (TFR):         December 7, 2018 (Actual)




                                                                                                                                                Printed: 12/07/2018 02:07 PM       V.14.14
                         Case 17-05874                  Doc 41      Filed 02/14/19 Entered 02/14/19 10:12:52                                                 Desc Main
                                                                      Document     Page 4 of 9
                                                                                                                                                                                Exhibit B


                                                                                 Form 2                                                                                          Page: 1

                                                  Cash Receipts And Disbursements Record
Case Number:         17-05874                                                                     Trustee:              THOMAS E. SPRINGER (330640)
Case Name:           DANIELS MARKETING CORP II                                                    Bank Name:            Rabobank, N.A.
                                                                                                  Account:              ******2766 - Checking Account
Taxpayer ID #:       **-***5126                                                                   Blanket Bond:         $5,000,000.00 (per case limit)
Period Ending: 12/07/18                                                                           Separate Bond: N/A

   1             2                            3                                     4                                               5                    6                  7

 Trans.     {Ref #} /                                                                                                           Receipts        Disbursements            Checking
  Date      Check #           Paid To / Received From              Description of Transaction                  T-Code              $                  $               Account Balance
05/11/18       {10}        Mark It Express LLC             Settlement of preference adversary                1241-000                6,000.00                                   6,000.00
05/11/18       {9}         Victor Packing, Inc.            Settlement of preference adversary                1241-000                6,000.00                                12,000.00
05/31/18                   Rabobank, N.A.                  Bank and Technology Services Fee                  2600-000                                         11.50          11,988.50
06/29/18                   Rabobank, N.A.                  Bank and Technology Services Fee                  2600-000                                         16.66          11,971.84
07/31/18                   Rabobank, N.A.                  Bank and Technology Services Fee                  2600-000                                         18.36          11,953.48
08/31/18                   Rabobank, N.A.                  Bank and Technology Services Fee                  2600-000                                         17.76          11,935.72
09/28/18                   Rabobank, N.A.                  Bank and Technology Services Fee                  2600-000                                          9.15          11,926.57
10/31/18                   Rabobank, N.A.                  Bank and Technology Services Fee                  2600-000                                         10.78          11,915.79
12/05/18       101         Markoff Law, LLC                Special Counsel Attorney fees pursuant to         3210-600                                        600.00          11,315.79
                                                           Order entered 11/30/18
12/05/18       102         Markoff Law, LLC                Special Counsel Attorney expenses pursuant        3220-610                                         22.25          11,293.54
                                                           to Order entered 11/30/18
12/05/18       103         Goldsmith & Hull, PC            Special Counsel Attorney expenses pursuant        3210-600                                     1,200.00           10,093.54
                                                           to Order entered 11/30/18
                                                           Special Counsel Attorney fees pursuant to
                                                           Order entered 11/30/18
12/05/18       104         Goldsmith & Hull, PC            Special Counsel Attorney expenses pursuant        3220-610                                         92.00          10,001.54
                                                           to Order entered 11/30/18

                                                                                ACCOUNT TOTALS                                      12,000.00             1,998.46         $10,001.54
                                                                                        Less: Bank Transfers                             0.00                  0.00
                                                                                Subtotal                                            12,000.00             1,998.46
                                                                                        Less: Payments to Debtors                                              0.00
                                                                                NET Receipts / Disbursements                      $12,000.00             $1,998.46



                                                                                                                                      Net             Net                    Account
                                                                                TOTAL - ALL ACCOUNTS                                Receipts     Disbursements               Balances

                                                                                Checking # ******2766                               12,000.00             1,998.46           10,001.54

                                                                                                                                  $12,000.00             $1,998.46         $10,001.54




{} Asset reference(s)                                                                                                                        Printed: 12/07/2018 02:07 PM        V.14.14
                    Case 17-05874              Doc 41        Filed 02/14/19 Entered 02/14/19 10:12:52                    Desc Main
                                                               Document     Page 5 of 9

                                                        EXHIBIT C
                                                 ANALYSIS OF CLAIMS REGISTER                              Claims Bar Date: July 10, 2017

Case Number: 17-05874                                                 Page: 1                                         Date: December 7, 2018
Debtor Name: DANIELS MARKETING CORP II                                                                                Time: 02:08:22 PM
Claim #   Creditor Name & Address                      Claim Type    Claim Ref. No. / Notes       Amount Allowed      Paid to Date   Claim Balance

          Markoff Law, LLC                             Admin Ch. 7                                         $600.00        $600.00             0.00
200       29 North Wacker Drive
          Suite 1010
          Chicago, IL 60606
          Markoff Law, LLC                             Admin Ch. 7                                          $22.25         $22.25             0.00
200       29 North Wacker Drive
          Suite 1010
          Chicago, IL 60606
          Goldsmith & Hull, PC                         Admin Ch. 7                                        $1,200.00      $1,200.00            0.00
200       6933 Parthenia Street
          Suite 110
          Northridge, CA 91343
          Goldsmith & Hull, PC                         Admin Ch. 7                                          $92.00         $92.00             0.00
200       6933 Parthenia Street
          Suite 110
          Northridge, CA 91343
          Clerk of the US Bankruptcy Court             Admin Ch. 7                                         $700.00          $0.00           700.00
200       219 S. Dearborn Street                                     Adversary filing fees 17-00440 and 17-00442
          Chicago, IL 60604
          THOMAS E. SPRINGER                           Admin Ch. 7                                        $1,950.00         $0.00          1,950.00
210       300 S. County Farm Rd., Ste.I
          Wheaton, IL 60187
ATTYEXP THOMAS E. SPRINGER                             Admin Ch. 7                                          $89.81          $0.00            89.81
220     SPRINGER BROWN, LLC
        300 S. County Farm Road ,Suite I
        Wheaton, IL 60187
ATTYFEE THOMAS E. SPRINGER                             Admin Ch. 7                                        $8,243.50         $0.00          8,243.50
S       SPRINGER BROWN, LLC
580     300 S. County Farm Road ,Suite I
        Wheaton, IL 60187


1         Illinois Department of Employment Security   Priority                                             $51.70          $0.00            51.70
 570      33 South State Street
          Attn: Bankruptcy Unit - 10th flr.
          Chicago, IL 60603
2P        Internal Revenue Service                     Priority                                           $1,125.58         $0.00          1,125.58
 570      Centralized Insolvency Ooperations
          P.O.Box 7346
          Philadelphia, PA 19101-7346
2U        Internal Revenue Service                     Unsecured                                           $500.00          $0.00           500.00
 610      Centralized Insolvency Ooperations
          P.O.Box 7346
          Philadelphia, PA 19101-7346
3         ACAR Leasing LTD dba GM Financial            Unsecured                                          $1,962.18         $0.00          1,962.18
 610      Leasing
          PO Box 183853
          Arlington, TX 76096
                   Case 17-05874    Doc 41   Filed 02/14/19 Entered 02/14/19 10:12:52              Desc Main
                                               Document     Page 6 of 9

                                            EXHIBIT C
                                     ANALYSIS OF CLAIMS REGISTER                    Claims Bar Date: July 10, 2017

Case Number: 17-05874                                 Page: 2                                  Date: December 7, 2018
Debtor Name: DANIELS MARKETING CORP II                                                         Time: 02:08:22 PM
Claim #   Creditor Name & Address       Claim Type   Claim Ref. No. / Notes   Amount Allowed    Paid to Date   Claim Balance

<< Totals >>                                                                       16,537.02       1,914.25        14,622.77
          Case 17-05874          Doc 41    Filed 02/14/19 Entered 02/14/19 10:12:52                   Desc Main
                                             Document     Page 7 of 9


                                  TRUSTEE'S PROPOSED DISTRIBUTION                                       Exhibit D

           Case No.: 17-05874
           Case Name: DANIELS MARKETING CORP II
           Trustee Name: THOMAS E. SPRINGER
                                               Balance on hand:                            $          10,001.54
             Claims of secured creditors will be paid as follows:

Claim        Claimant                              Claim Allowed Amount Interim Payments                Proposed
No.                                              Asserted       of Claim          to Date               Payment
                                                     None
                                               Total to be paid to secured creditors:      $               0.00
                                               Remaining balance:                          $          10,001.54

             Applications for chapter 7 fees and administrative expenses have been filed as follows:
Reason/Applicant                                            Total Requested Interim Payments           Proposed
                                                                                      to Date          Payment
Trustee, Fees - THOMAS E. SPRINGER                                  1,950.00                   0.00      1,950.00
Attorney for Trustee, Fees - THOMAS E. SPRINGER                     8,243.50                   0.00      6,084.45
Attorney for Trustee, Expenses - THOMAS E. SPRINGER                     89.81                  0.00         89.81
Charges, U.S. Bankruptcy Court                                        700.00                   0.00        700.00
Other Fees: Goldsmith & Hull, PC                                    1,200.00             1,200.00            0.00
Other Expenses: Goldsmith & Hull, PC                                    92.00              92.00             0.00
Other Fees: Markoff Law, LLC                                          600.00              600.00             0.00
Other Expenses: Markoff Law, LLC                                        22.25              22.25             0.00
                           Total to be paid for chapter 7 administration expenses:         $           8,824.26
                           Remaining balance:                                              $           1,177.28

             Applications for prior chapter fees and administrative expenses have been filed as follows:
Reason/Applicant                                            Total Requested Interim Payments           Proposed
                                                                                      to Date          Payment
                                                     None
                           Total to be paid for prior chapter administrative expenses:     $               0.00
                           Remaining balance:                                              $           1,177.28




   UST Form 101-7-TFR (05/1/2011)
           Case 17-05874         Doc 41      Filed 02/14/19 Entered 02/14/19 10:12:52                  Desc Main
                                               Document     Page 8 of 9




             In addition to the expenses of administration listed above as may be allowed by the
        Court, priority claims totaling $1,177.28 must be paid in advance of any dividend to
        general (unsecured) creditors.
              Allowed priority claims are:
Claim          Claimant                                       Allowed Amount Interim Payments            Proposed
No                                                                   of Claim          to Date           Payment
  1            Illinois Department of Employment Security                 51.70                 0.00          51.70
  2P           Internal Revenue Service                                1,125.58                 0.00       1,125.58
                                                 Total to be paid for priority claims:      $            1,177.28
                                                 Remaining balance:                         $                0.00
              The actual distribution to wage claimants included above, if any, will be the proposed
        payment less applicable withholding taxes (which will be remitted to the appropriate taxing
        authorities).

            Timely claims of general (unsecured) creditors totaling $ 2,462.18 have been allowed and
        will be paid pro rata only after all allowed administrative and priority claims have been paid in full.
        The timely allowed general (unsecured) dividend is anticipated to be 0.0 percent,
        plus interest (if applicable).
              Timely allowed general (unsecured) claims are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments            Proposed
No                                                                   of Claim          to Date           Payment
  2U           Internal Revenue Service                                  500.00                 0.00              0.00
  3            ACAR Leasing LTD dba GM Financial                       1,962.18                 0.00              0.00
               Leasing
                             Total to be paid for timely general unsecured claims:          $                0.00
                             Remaining balance:                                             $                0.00


            Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been
        allowed and will be paid pro rata only after all allowed administrative, priority and timely filed
        general (unsecured) claims have been paid in full. The tardily filed claim dividend is anticipated
        to be 0.0 percent, plus interest (if applicable).

              Tardily filed general (unsecured) claims are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments            Proposed
No                                                                   of Claim          to Date           Payment
                                                       None
                             Total to be paid for tardy general unsecured claims:           $                0.00
                             Remaining balance:                                             $                0.00


  UST Form 101-7-TFR (05/1/2011)
           Case 17-05874         Doc 41     Filed 02/14/19 Entered 02/14/19 10:12:52                  Desc Main
                                              Document     Page 9 of 9




             Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
        ordered subordinated by the Court totaling $ 0.00 have been allowed and will be paid
        pro rata only after all allowed administrative, priority and general (unsecured) claims have been paid
        in full. The dividend for subordinated unsecured claims is anticipated to be 0.0 percent,
        plus interest (if applicable).
              Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims
        ordered subordinated by the Court are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments           Proposed
No                                                                   of Claim          to Date          Payment
                                                       None
                                                Total to be paid for subordinated claims: $                0.00
                                                Remaining balance:                        $                0.00




  UST Form 101-7-TFR (05/1/2011)
